Filed 6/19/13 P. v. Monroe CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072448

         v.                                                                      (Super. Ct. Nos. 11F02967,
                                                                                   11F03498, 11F04235 &
KEVIN MAURICE MONROE,                                                                    12F00341)

                   Defendant and Appellant.




         Appointed counsel for defendant Kevin Maurice Monroe asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       In consolidated cases,1 defendant pleaded no contest to first degree burglary (Pen.
Code, § 459 -- counts three and six) and receiving stolen property (Pen. Code, § 496,
subd. (a) -- count five). He also admitted allegations of a prior strike and prior serious
felony convictions.
       The prosecutor stated the factual basis for the plea, without dispute from defense
counsel, as follows: As to count three, on or around April 14 and 15, 2011, defendant
committed a first degree residential burglary at the inhabited home of Jorge L. As to
count five, on April 19, 2011, defendant knowingly received stolen property, a watch
belonging to Jack N. As to count six, on April 24, 2011, defendant committed a first
degree residential burglary at the inhabited home of Rachel V. Regarding the prior
convictions, on May 2, 2002, defendant was convicted of robbery in Sacramento County.
And on June 28, 2006, defendant was convicted of first degree burglary in Sacramento
County.
       Consistent with the plea agreement and the recommendation in the probation
report, the trial court sentenced defendant to 26 years in state prison consisting of 12
years (the upper term doubled) on count three; one year four months consecutive (one-
third the middle term doubled) on count five; two years and eight months (one-third the
middle term doubled) on count six; and five years consecutive for each of the two prior
serious felony convictions. The trial court dismissed the remaining counts with
Harvey2waivers in the interest of justice. The trial court awarded defendant 781 days of
presentence custody credit (521 actual days and 260 conduct days), and ordered




1 The trial court granted motions to consolidate case Nos. 11F02967, 11F03498,
11F04235 and 12F00341.
2 People v. Harvey (1979) 25 Cal. 3d 754.


                                              2
defendant to pay a $5,200 restitution fine (Pen. Code, § 1202.4, subd. (b)), a $5,200
parole revocation fine (Pen. Code, § 1202.45), a $120 court operations assessment (Pen.
Code, § 1465.8), and a $90 conviction assessment (Gov. Code, § 70373). The trial court
also ordered victim restitution in an amount to be determined.
                                                 II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                MAURO                     , J.


We concur:


               BLEASE                     , Acting P. J.


               NICHOLSON                  , J.




                                                 3